DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on December 3, 2021, hereinafter “Reply”, after the non-final rejection of September 3, 2020, hereinafter “Non-Final Rejection”.  Claims 1, 11, and 21 have been amended.  No claims have been added nor cancelled.  Claims 1-21 remain pending in the application.
The Reply has been fully considered, with the Examiner’s response set forth below.
(1)	In view of the amendments to the claims, the claim objections have been withdrawn.
(2)	Arguments on pp. 6-8 of the Reply have been fully considered but they are not persuasive for the reasons below.
a)	Particularly regarding independent claim 1, the argument on pp. 6-7 states that “[the] ARM reference does not teach or suggest a match with respect to either of a valid field or a SSV field. The ARM reference therefore does not disclose "searching a Configuration Cache memory for a matching tag that matches the associated tag with valid field] to denote Secure/Non-secure StreamID when the SMMU implements security support”.  Please refer to the corresponding sections of the claim analysis below for details.
b)	Regarding independent claim 11, the arguments on p. 7 have been fully considered but they are not persuasive for the same reasons stated above in the rejection of the independent claim 1.
c)	Regarding dependent claims 2-10 and 12-21, the arguments on p. 7 have been fully considered but they are not persuasive because the dependent claims are rejected as dependent on and do not cure the deficiency of the independent claims 1 and 11.
d)	Further regarding dependent claim 20, the argument on p. 8 states that “while Applicant's specification discloses that "The ARM SMMUv3 allows for multiple devices (up to 32,768 devices) spanning an SID range to share identical STE configurations, thereby possibly saving space in a cache," and the Office notes that" 15 bits of ID allow up to 32,768 device identifications," ARM does not disclose the use of the 15 lowest bits of the SID field as ternary CAM bits, as required by claim 1 [sic]”.  The argument is not persuasive because ¶ 38 of Applicant’s specification describes that “[t]he ARM SMMUv3 allows for multiple devices (up to 32,768 devices) spanning an SID range to share identical STE configurations, thereby possibly saving space in a cache. This may be implemented in the Configuration Cache 112 by making the lower 15 bits 
(3)	Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-11, 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “ARM® System Memory Management Unit Architecture Specification, SMMU architecture version 3.0 and version 3.1”, hereinafter “ARM”, in view of Ben-Meir (US 2015/0095610 A1), hereinafter “Ben-Meir”.

	Regarding claim 11, ARM teaches:
A system for translating a virtual address from a client device into a physical memory address for addressing a physical memory device, comprising 
a Configuration Cache memory (FIG. 3; p. 24, “SMMU C is distributed and provides multiple paths into the system for higher bandwidth. It comprises: A central translation table walker, which has its own master interface to fetch translation and configuration structures and queues and a slave interface to receive programming accesses. This unit might contain a macro-TLB and caches of configuration [Configuration Cache memory]”); 
a system memory management unit (SMMU) operatively coupled to the client device, the physical memory device, and the Configuration Cache memory (FIGs. 2-3; p. 24; FIG. 3 illustrates the SMMU (e.g., SMMU C), coupled to the ‘Smart’ Device [client device], Memory [physical memory device], and the “macro-TLB and caches of configuration [Configuration Cache memory]”), the SMMU configured to 
upon receiving the virtual address and an associated tag, search the Configuration Cache memory for a matching tag with respect to at least one of (i) a valid field and (ii) a Substream-valid (SSV) field (FIG. 2; p. 25, “If more than one client device uses the SMMU traffic must also have a sideband StreamID [associated tag] so the sources can be differentiated.”; p. 376, “StreamID is qualified by a SEC_SID flag [valid field] to denote Secure/Non-secure StreamID when the SMMU implements security support”; p. 387, “Note: In the example given in 16.2, a stage 1 TLB is implemented separately to the stage 2 TLB. While this layout mimics the two stages of translation table, it might not provide optimal performance. A designer might determine that a combined stage 1 and stage 2 TLB is better, where each entry would translate VA to PA directly but would inherit invalidation requirements from both original structures. … a particular SMMU implementation maintains only two hardware caches, a combined cache [Configuration Cache memory] of STE and CD, and a translation cache or TLB. In this layout, a StreamID and SubstreamID and VA [virtual address] input looks up StreamID [matching tag] and SubstreamID in the combined cache and determines the ASID, VMID, and StreamWorld at the same time”);  - 12 - 2798064.v1Docket No. 3795.1202-000 
extract, in a single memory lookup cycle, a data field associated with the matching tag when a matching tag is found in the Configuration Cache memory (p. 387, “a particular SMMU implementation maintains only two hardware caches, a combined cache [Configuration Cache memory] of STE and CD, and a translation cache or TLB. In this layout, a StreamID and SubstreamID virtual address] input looks up StreamID [matching tag] and SubstreamID in the combined cache and determines the ASID, VMID, and StreamWorld at the same time”), each data field of the Configuration Cache memory comprising a Stream Table Entry (STE) and a context Descriptors (CD) associated with the matching tag (p. 387, “a combined cache [Configuration Cache memory] of STE and CD, and a translation cache or TLB. In this layout, a StreamID and SubstreamID and VA input looks up StreamID [matching tag] and SubstreamID in the combined cache”; note that the data field is interpreted to include the STE and CD in the combined cache [Configuration Cache memory]).   

	ARM teaches extract a data field.  Nevertheless, ARM does not explicitly teach extract, in a single memory lookup cycle, a data field. 

However, Ben-Meir teaches:  
	extract, in a single memory lookup cycle, a data field (FIGs. 1, 4; “[0037] … shared TLB 102 can be configured to store multiple types of address translations. These stored address translation types include stage-1 address translation entries 112. Stage-1 address translation entries 112 can include … VA to IPA guest privilege level address translations, as some suitable examples. The stored address translation types can further include stage-2 address translation entries 114, which can comprise IPA to PA guest privilege level address translations, as an combined stage-1 and stage-2 address translation entries 116, which can comprise VA to PA guest privilege level address translations”; “[0050] Note that an IPA generated in response to a stage-1 address translation (e.g., vertical address translation, gL0, gL1, . . . ) that outputs the IPA in response to a provided VA, can involve a corresponding stage-2 nested translation (e.g., one of the address translations along the horizontal direction, nL0, nL1, . . . ), where the stage-2 nested translation outputs a PA associated with the IPA. Multi-stage table walk 400 of FIG. 4 illustrates stage-2 nested translation mappings as circles. Once an IPA->PA mapping is obtained, the page table entry for the corresponding stage-1 level (S1-PTE) can be read from memory.”; “[0051] The virtual address and the final mapping of VA->PA can be cached in a shared TLB (e.g., shared TLB 102) as indicated by TLB entry value 410. The intermediate physical address and physical address results in each row of multi-page table walk 400 can be cached in the shared TLB as IPA to PA mappings.”; note that the data field is considered to be the multiple types of address translations of the shared TLB 102, which include stage-1 address translation entries 112 (VA to IPA guest privilege level address translation), stage-2 address translation entries 114 (IPA to PA guest privilege level address translations), and combined stage-1 and stage-2 address translation entries 116, where the translations contain both the virtual address (VA) and the intermediate physical address (IPA) in a TLB single memory lookup cycle because the TLB entry value 410 includes both of the virtual address (VA) and the intermediate physical address (IPA) that are necessary for translations of VA to IPA and IPA to PA).   
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ARM to incorporate the teachings of Ben-Meir to provide a combined cache of STE and CD and a translation cache or TLB of ARM, with the shared TLB 102 configured to store multiple types of address translations of Ben-Meir.  Doing so with the combined cache of ARM would facilitate multi-stage address translation in a common cache.  (Ben-Meir, [0002]) 

Regarding claim 1, the claimed method comprises substantially the same steps or elements as those in claim 11.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 11 above. 

	Regarding claim 13, the combination of ARM teaches the system of claim 11.

ARM further teaches:
wherein the SMMU is further configured to store at least one entry associated with a multiple memory lookup cycle virtual address-to-physical address translation into the Configuration Cache memory (FIG. 7; p. 387, “Note: In the example given in 16.2, a stage 1 TLB is implemented separately to the stage 2 TLB. While this layout mimics the two stages of translation table, it might not provide optimal performance. A designer might determine that a combined stage 1 and stage 2 TLB is better, where each entry would translate VA to PA directly but would inherit invalidation requirements from both original structures.”; note that that FIG. 7 illustrates the translation from VA to PA includes stage 1 and stage 2, which take multiple memory lookup cycles), the at least one entry comprising a tag, an associated STE and an associated CD (p. 387, “a combined cache of STE and CD, and a translation cache or TLB. In this layout, a StreamID and SubstreamID and VA input looks up StreamID [tag] and SubstreamID in the combined cache”).  

Regarding claim 3, the claimed method comprises substantially the same steps or elements as those in claim 13.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 13 above.

Regarding claim 14, the combination of ARM teaches the system of claim 11.

ARM further teaches:
wherein the SMMU is further configured to perform a translation of the virtual address into the physical memory address utilizing the STE and the CD associated with the matching tag (FIG. 7; p. 387, “a combined cache of STE and CD, matching tag] and SubstreamID in the combined cache”).  

Regarding claim 5, the claimed method comprises substantially the same steps or elements as those in claim 14.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 14 above.

Regarding claim 15, the combination of ARM teaches the system of claim 11.

ARM further teaches:
wherein the SMMU is further configured to submit a query tag, based on the associated tag, to the Configuration Cache memory for the search (FIG. 2; p. 25, “If more than one client device uses the SMMU traffic must also have a sideband StreamID [associated tag] so the sources can be differentiated.”; p. 387, “Note: In the example given in 16.2, a stage 1 TLB is implemented separately to the stage 2 TLB. While this layout mimics the two stages of translation table, it might not provide optimal performance. A designer might determine that a combined stage 1 and stage 2 TLB is better, where each entry would translate VA to PA directly but would inherit invalidation requirements from both original structures. … a particular SMMU implementation maintains only two hardware caches, a combined cache [Configuration Cache memory] of STE and CD, and a translation cache or TLB. In this layout, a StreamID [query tag] and SubstreamID and VA input looks up StreamID and SubstreamID in the combined cache and determines the ASID, VMID, and StreamWorld at the same time”; note that query tag] that the SMMU uses to look up StreamID and SubstreamID in the combined cache [Configuration Cache memory] of STE and CD is based on the StreamID [associated tag] input from a device (e.g., Device 1) in the incoming device traffic of FIG. 2).  

Regarding claim 6, the claimed method comprises substantially the same steps or elements as those in claim 15.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 15 above.

Regarding claim 16, the combination of ARM teaches the system of claim 11.

ARM further teaches:
wherein the SMMU is further configured to perform a multiple memory lookup cycle virtual address-to-physical address translation when a matching tag is not found in the Configuration Cache memory, and store a corresponding entry in the Configuration Cache memory, the corresponding entry comprising (i) a translation tag comprising a translation valid field, a translation SID field, a translation SSV field, and a translation SSID field, and (ii) a translation data field comprising a translation STE and a translation CD (p. 387, “a particular SMMU implementation maintains only two hardware caches, a combined cache of STE and CD, and a translation cache or TLB. In this layout, a StreamID [SID] and SubstreamID [SSID] and VA input looks up StreamID and SubstreamID in the combined cache and determines the ASID, VMID, and StreamWorld at the same time. The translation is then .  

Regarding claim 7, the claimed method comprises substantially the same steps or elements as those in claim 16.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 16 above.

Regarding claim 17, the combination of ARM teaches the system of claim 11.

ARM further teaches:
wherein the SMMU is further configured to perform an STE invalidation operation by identifying entries having identical values in their respective SID fields and corresponding valid fields set to a value of 1, and resetting the corresponding valid fields of the identified entries to a value of 0 (pp. 174, 387; “An .  

Regarding claim 8, the claimed method comprises substantially the same steps or elements as those in claim 17.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 17 above.

Regarding claim 18, the combination of ARM teaches the system of claim 11.

ARM further teaches:
wherein the SMMU is further configured to perform a CD invalidation operation by identifying entries having identical values in their respective SID fields, identical values in their respective SSID fields, corresponding valid fields set to a value of 1, and corresponding SSV fields set to a value of 1, and resetting the corresponding valid fields of the identified entries to a value of 0 (pp. 116, 130, 145-146, 174; “Invalidate the STE indicated by StreamID and SSec. This might be used for: • Stream became invalid or valid.”, “Changing an active L1CD with V==1 to an inactive L1CD (decommissioning a span of SubstreamIDs) requires an invalidation of the L1CD as well as invalidation of cached CDs from the affected span”).  



Regarding claim 19, the combination of ARM teaches the system of claim 11.

ARM further teaches:
wherein the SMMU is further configured to (i) when an entry to be stored in the Configuration Cache memory has its SSV field set to 0, store the entry with its SSV field set to 0 and its SSID field set to 0, and (ii) while performing the CD invalidation operation, ignore the corresponding SSV fields for entries with SSID fields set to 0 (pp. 113, 118; “Prefetch commands must be submitted with SSV==0”, “When Leaf==0, this command invalidates all caching of an intermediate L1CD descriptor that locates the CD in a 2-level CD table (see STE.S1Fmt). When Leaf==1, intermediate L1CD descriptors are not required to be invalidated. An implementation is permitted to always invalidate the intermediate descriptors.”).  

Regarding claim 10, the claimed method comprises substantially the same steps or elements as those in claim 19.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 19 above.

Regarding claim 21, the combination of ARM teaches the method of claim 1.


wherein upon receiving the virtual address and the associated tag, searching the Configuration Cache memory for the matching tag that matches the associated tag with respect to (i) the valid field and (ii) the Substream-valid (SSV) field (p. 280, “SSV: The SubstreamID validity flag [Substream-valid (SSV) field]”; p. 302; p. 376, “Along with read/write data/address, the following information is supplied with an incoming transaction: … SSV. StreamID is qualified by a SEC_SID flag [valid field] to denote Secure/Non-secure StreamID when the SMMU implements security support”; p. 387, “a particular SMMU implementation maintains only two hardware caches, a combined cache [Configuration Cache memory] of STE and CD, and a translation cache or TLB. In this layout, a StreamID and SubstreamID and VA [virtual address] input looks up StreamID and SubstreamID in the combined cache and determines the ASID, VMID, and StreamWorld at the same time”).


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “ARM® System Memory Management Unit Architecture Specification, SMMU architecture version 3.0 and version 3.1”, hereinafter “ARM”, in view of Ben-Meir (US 2015/0095610 A1), hereinafter “Ben-Meir”, as applied to claims 1 and 11 above, and further in view of Gschwind (US 2015/0278112 A1), hereinafter “Gschwind”.

the system of claim 11.

	ARM teaches the Configuration Cache memory.  Nevertheless, the combination of ARM does not teach wherein the SMMU is further configured to organize the Configuration Cache as a content-addressable memory (CAM).

However, Schwind teaches:
	wherein the SMMU is further configured to organize the Configuration Cache memory as a content-addressable memory (CAM) (FIG. 14D; “[0136] … a ternary CAM cell 1445”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of ARM to incorporate the teachings of Schwind to provide a combined cache of STE and CD and a translation cache or TLB of ARM, with the address translation structure of Schwind using ternary CAM cells.  Doing so with the combined cache of ARM would facilitate address translation to overcome shortcomings of the prior art.  (Schwind, [0006])

Regarding claim 12, the claimed apparatus comprises the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.


Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “ARM® System Memory Management Unit Architecture Specification, SMMU architecture version 3.0 and version 3.1”, hereinafter “ARM”, in view of Ben-Meir (US 2015/0095610 A1), hereinafter “Ben-Meir”, as applied to claims 3 and 11 above, and further in view of Gschwind (US 2015/0278112 A1), hereinafter “Gschwind” and Applicant Admitted Prior Art, hereinafter “AAPA”.

Regarding claim 20, the combination of ARM teaches the system of claim 11.

ARM teaches the Configuration Cache memory comprises a StreamID (SID) field.  Nevertheless, the combination of ARM does not teach wherein each tag in the Configuration Cache memory comprises a StreamID (SID) field, and wherein 15 lowest significance bits of the SID field are ternary bits.  

However, AAPA in view of Gschwind teaches:
wherein each tag in the Configuration Cache memory comprises a StreamID (SID) field, and wherein 15 lowest significance bits of the SID field (AAPA: [0038], “The ARM SMMUv3 allows for multiple devices (up to 32,768 devices) spanning an SID range to share identical STE configurations, thereby possibly saving space in a cache. This may be implemented in the Configuration Cache 112 by making the lower 15 bits of the SID field 210 in the tag 204 ternary CAM bits”; note that 15 bits of ID allow up to 32,768 device identifications) are ternary bits (Gschwind: [0038], “a .

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of ARM to incorporate the teachings of AAPA to provide an SMMU and a combined cache of STE and CD and a translation cache or TLB of ARM for performing address translation among devices, with multiple devices spanning an SID range to share identical STE configurations of AAPA.  Doing so with the combined cache of ARM would possibly save space in a cache.  (AAPA, [0038])

	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of ARM to incorporate the teachings of Schwind to provide a combined cache of STE and CD and a translation cache or TLB of ARM, with the address translation structure of Schwind using ternary CAM cells.  Doing so with the combined cache of ARM would facilitate address translation to overcome shortcomings of the prior art.  (Schwind, [0006])

Regarding claim 4, the claimed method comprises the same steps or elements as those in claims 16 and 20.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claims 16 and 20 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.B.V./Patent Examiner, Art Unit 2136


/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136